


PATENT GRANT OF SECURITY INTEREST
_____________________________________________________________________________________________________


                      This Patent Grant of Security Agreement (“Agreement”) is
dated the __ day of  May, 2013, between Advanced Microsensors Corporation., a
New York corporation (“Grantor”), which maintains its chief executive office and
principal place of business located at 333 South Street, Shrewsbury,
Massachusetts 01545, and Hercules Technology Growth Capital, Inc., with its
chief executive office and principal place of business located at 400 Hamilton
Avenue, Suite 310, Palo Alto, CA  94301 ("Secured Party").


RECITALS


A.           Grantor owns the Patents and Patent applications and is a party to
the Patent licenses listed on Schedule 1 hereto;


B.           Grantor and Secured Party are parties to a Loan and Security
Agreement dated May __, 2013 and all ancillary documents entered into in
connection with such Loan and Security Agreement, all as may be amended from
time to time (hereinafter referred to collectively as the "Loan Agreement");


C.           Pursuant to the terms of the Loan Agreement Grantor has granted to
Secured Party a security interest in all of the tangible and intangible property
of Grantor, including all right, title and interest of Grantor in, to and under
all of Grantor's Patents, all of Grantor's Patent applications and all of
Grantor's Patent Licenses, whether presently existing or hereafter arising or
acquired, and all products and proceeds thereof, including, without limitation,
any and all causes of action which may exist by reason of infringement thereof
for the full term of the Patents, to secure the payment of the Indebtedness;


D.           All capitalized terms not defined herein shall have the meanings
set forth in the Loan Agreement;


NOW, THEREFORE, in consideration of the premises contained herein, Grantor
agrees with Secured Party as follows:


1.  To secure the complete and timely satisfaction of all Secured Obligations,
Grantor hereby grants and conveys to Secured Party a continuing security
interest in and lien on all of Grantor's entire right, title and interest in and
to all Grantor’s Patents and Patent applications, including without limitation
those listed on Schedule 1 hereto (as may be amended from time to time) and the
proceeds thereof (such as, by way of example, license royalties and proceeds of
infringements, all rights corresponding thereto throughout the world and all
reissues, divisions, continuations, renewals, extensions and
continuations-in-part thereof (collectively, the "Patent Collateral").  Secured
Party is authorized to file this Agreement with the United States Patent and
Trademark Office or any other governmental agency it deems necessary or
desirable in order to secure and perfect its rights under this Agreement or the
Loan Documents.


2.  Grantor represents, warrants and covenants that:


a)  Grantor is the sole and exclusive owner of the entire and unencumbered
right, title and interest in and to all of the Patent Collateral, free and clear
of any liens, charges and encumbrances, including without limitation, pledges,
assignments, licenses, shop rights and covenants by Grantor not to sue third
persons, except for Permitted Liens;


b)  The Patent Collateral is subsisting, and no part of the Patent Collateral
has been adjudged invalid or unenforceable, in whole or in part;


c)   To the best of Grantor's knowledge, the Patent Collateral is valid and
enforceable and Grantor has notified Secured Party in writing of all prior art
(including public uses and sales) of which it is aware; and


d)   Grantor has the unqualified right to enter into this Agreement and perform
its terms.
 
 
 
 
 
 
 
 
__________ Patent
Grant of Security Interest
15274001v.3

 
1
 
3.  Grantor agrees that, until all of the Secured Obligations (other than
inchoate indemnity obligations) shall have been satisfied in full, it will not
enter into any agreement relating to Grantor’s Patents (for example, a license
agreement) which is inconsistent with Grantor's obligations under this Agreement
or the Loan Documents, without Secured Party's prior written consent; provided,
that to the extent not inconsistent with the Loan Agreement, so long as no
Default or Event shall exist, without the consent of Secured Party, Grantor may
grant licenses to third parties to use the Patent Collateral in the ordinary
course of business of both Grantor and such third party on arm's length and
customary business terms.


4.  If, before the Secured Obligations (other than inchoate indemnity
obligations) shall have been satisfied in full, Grantor shall obtain rights to
any new patentable inventions, become entitled to the benefit of any Patent
application or Patent for any reissue, division, continuation, renewal,
extension, or continuation-in-part of any Patent, any improvement on any Patent,
or any rights that would come within the definition of Patent Collateral had
such rights existed on the date hereof, the provisions of paragraph 1 shall
automatically apply thereto and Grantor shall give to Secured Party prompt
notice thereof in writing. Failure to provide such notice shall constitute a
material breach of this Agreement.


5.  Grantor authorizes Secured Party unilaterally to modify this Agreement by
amending Schedule 1 to include any future Patents and Patent applications which
are Patents under paragraph 1 or paragraph 4 hereof.


6.  If any Event of Default shall have occurred and be continuing, Secured Party
shall have, in addition to all other rights and remedies given it by this
Agreement or the Loan Agreement, those allowed by law and the rights and
remedies of a secured party under the Uniform Commercial Code as enacted in any
jurisdiction in which either the Patents may be located or is otherwise
applicable and, without limiting the generality of the foregoing, Secured Party
may immediately, without demand of performance and without other notice (except
as set forth below) or demand whatsoever to Grantor, all of which are hereby
expressly waived, and without advertisement, sell at public or private sale or
otherwise realize upon, the whole or from time to time any part of the Patents,
or any interest which the Grantor may have therein, and after deducting from the
proceeds of sale or other disposition of the Patents all expenses (including
reasonable expenses for brokers' fees and legal services), shall apply the
residue of such proceeds toward the payment of the Secured Obligations.  Any
remainder of the proceeds after payment in full of the Secured Obligations shall
be paid over to Grantor.  Notice of any sale or other disposition of the Patents
shall be given to Grantor at least ten (10) days before the time of any intended
public or private sale or other disposition of the Patents is to be made, which
Grantor hereby agrees shall be reasonable notice of such sale or other
disposition.  At any such sale or other disposition Secured Party or its
Transferee (defined in Section 14, below) may, to the extent permissible under
applicable law, purchase the whole or any part of the Patents sold, free from
any right of redemption on the part of Grantor, which right is hereby waived and
released.


7.  Grantor hereby authorizes and empowers Secured Party to make, constitute and
appoint any officer or agent of Secured Party, as Secured Party may select in
its exclusive discretion, as Grantor's true and lawful attorney-in-fact, with
the power, during the existence of an Event of Default, to endorse Grantor's
name on all applications, documents, papers and instruments necessary or
desirable for Secured Party to use the Patents, or to grant or issue any
exclusive or nonexclusive license under the Patents to any third person, or
necessary or desirable for Secured Party to assign, pledge, convey or otherwise
transfer title in or dispose of the Patents to any third person as a part of
Secured Party's realization on such collateral upon acceleration of the Secured
Obligations following an Event of Default.  Grantor hereby ratifies all that
such attorney shall lawfully do or cause to be done by virtue hereof.  This
power of attorney being coupled with an interest shall be irrevocable for the
life of this Agreement.


8.  If Grantor fails to comply with any of its obligations hereunder, Secured
Party may do so in Grantor's name or in Secured Party's name, but at Grantor's
expense, and Grantor hereby agrees to reimburse Secured Party in full for all
expenses, including reasonable attorneys' fees, incurred by Secured Party in
protecting, defending and maintaining the Patent Collateral.


9.  Any and all fees, costs and expenses, of whatever kind or nature, including
the reasonable attorneys' fees and legal expenses incurred by Secured Party in
connection with the preparation of this Agreement and all other documents
relating hereto and the consummation of this transaction, the filing or
recording of any documents (including all taxes in connection therewith) in
public offices, the payment or discharge of any taxes, counsel fees, maintenance
fees, encumbrances or otherwise protecting, maintaining or preserving the Patent
Collateral, or in defending or prosecuting any actions or proceedings arising
out of or related to the Patent Collateral, shall be borne and paid by Grantor
on demand by Secured Party and until so paid shall be added to the principal
amount of the Indebtedness and shall bear interest at the Default Rate.
 
 
 
 
 
 
 
 
 
__________ Patent
Grant of Security Interest
15274001v.3

 
2
 
 
10.  Grantor shall have the duty to prosecute diligently any material Patent
applications pending as of the date of this Agreement or thereafter until the
Secured Obligations (other than inchoate indemnity obligations) shall have been
paid in full, to make application on unpatented but patentable inventions and to
preserve and maintain all rights in material Patent applications and material
Patent Collateral, including without limitation, the payment of all maintenance
fees.  Any expenses incurred in connection with such an application shall be
borne by Grantor.  The Grantor shall not abandon any right to file a material
Patent application, or any pending material Patent application or material
Patent Collateral without the consent of Secured Party, which consent shall not
be unreasonably withheld or delayed.


11.  No course of dealing between Grantor and Secured Party, nor any failure to
exercise, nor any delay in exercising, on the part of Secured Party, any right,
power or privilege hereunder or under the Loan Agreement shall operate as a
waiver thereof; nor shall any single or partial exercise of any right, power or
privilege hereunder or thereunder preclude any other or further exercise thereof
or the exercise of any other right, power or privilege.


12.  All of Secured Party's rights and remedies with respect to the Patents,
whether established hereby, the Loan Agreement, any other agreements or by law
shall be cumulative and may be exercised singularly or concurrently.


13.  The provisions of this Agreement are severable, and if any clause or
provision shall be held invalid and unenforceable in whole or in part in any
jurisdiction, then such provision shall be ineffective only to the extent and
duration of such prohibition or invalidity, without invalidating the remainder
of such provision or the remaining provisions of this Agreement.


14.  Grantor acknowledges and understands that Secured Party may sell, assign
and/or transfer all or part of its interest hereunder to any person or entity (a
"Transferee”).  After such assignment the term "Secured Party" as used in this
Agreement shall mean and include such Transferee, and such Transferee shall be
vested with all rights, powers and remedies of Secured Party hereunder with
respect to the interest so assigned; but with respect to any such interest not
so transferred, Secured Party shall retain all rights, powers and remedies
hereby given.  No such assignment by Secured Party shall relieve Grantor of any
of its obligations hereunder.  Grantor may not sell, assign or transfer its
rights and obligations hereunder without the prior written consent of Secured
Party.


15.  This Agreement is subject to modification only by a writing signed by both
parties, except as provided in paragraph 5.


16.  The validity and interpretation of this Agreement and the rights and
obligations of the parties shall be governed by the laws of the State of
California, excluding conflict of laws principles that would cause the
application of laws of any other jurisdiction.  To the extent the provisions of
the Uniform Commercial Code govern any aspect of this Agreement, the Uniform
Commercial Code as the same is, from time to time, in effect in the State of
California shall govern; provided, that in the event that, by reason of
mandatory provisions of law, any or all of the attachment, perfection or
priority of, or remedies with respect to, the security interest granted on the
Patent Collateral is required to be governed by the Uniform Commercial Code as
the same is, from time to time, in effect in a jurisdiction other than the State
of California, then such jurisdiction’s Uniform Commercial Code, as in effect,
from time to time, shall govern only to the extent required by applicable law.
 
 
 
 
 
 
 
 
__________ Patent
Grant of Security Interest
15274001v.3

 
3
 
17. All judicial proceedings arising in or under or related to this Agreement
may be brought in any state or federal court of competent jurisdiction located
in the State of California.  By execution and delivery of this Agreement, each
party hereto generally and unconditionally: (a) consents to personal
jurisdiction in San Mateo County, State of California; (b) waives any objection
as to jurisdiction or venue in San Mateo County, State of California; (c) agrees
not to assert any defense based on lack of jurisdiction or venue in the
aforesaid courts; and (d) irrevocably agrees to be bound by any judgment
rendered thereby in connection with this Agreement.  Service of process on any
party hereto in any action arising out of or relating to this Agreement shall be
effective if given in accordance with the requirements for notice set forth in
the Loan Agreement, and shall be deemed effective and received as set forth in
Section 12.3 of the Loan Agreement.  Nothing herein shall affect the right to
serve process in any other manner permitted by law or shall limit the right of
either party to bring proceedings in the courts of any other jurisdiction.


[remainder of page intentionally left blank]
 
 
 
 
 
 
 
 
__________ Patent
Grant of Security Interest
15274001v.3
 
4
 
 

WITNESS the execution hereof under seal as of the day and year first above
written.




                ADVANCED MICROSENSORS CORPORATION




By:   ____________________________        
Name:  __________________________                    
Title:   __________________________        
 
 
 
 
 
 
 
 
__________ Patent
Grant of Security Interest
15274001v.3
 
5
 